UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



           No. 00-50413 consolidated with No. 00-51142




                    UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee


                             VERSUS


               ERNEST CORTINAS, also known as Neto


                                               Defendant-Appellant



                    UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee


                             VERSUS


                         JIM NEWTON BARR


                                               Defendant-Appellant



          Appeal from the United States District Court
                For the Western District of Texas

                          (W-99-CV-170)


                         December 20, 2002

Before DAVIS, BENAVIDES, DENNIS, Circuit Judges
PER CURIAM:*

      This appeal is controlled by our decision in United States v.

Brown, 305 F.3d 304 (5th Cir. 2002).   The district court’s denial

of Cortinas’s 28 U.S.C. § 2255 application is AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2